Title: John Adams’ Second Reply to the Dutch Remarks on and Suggested Changes to His Draft Treat of Amity and Commerce, 22 – 27 August 1782
From: Adams, John
To: Netherlands, States General of


Mr Adams’s Reply to the "Remarques en nadere Propositie."


ca. 27 August 1782


(1) Is a just Amendment, and it is readily agreed to Substitute the Words “Der vereenigde Nederlanden” in the Place of the Words “Van de Zeven vereenigde Provincien.” and in English “of the United Netherlands” instead of “of the Seven United Provinces of the Low Countries.”
(2). The only legal Style and Title is “The United States of America,” as appears by the Declaration of Independance, the Articles of Confederation and in general by the Proceedings of Congress. The Word “North” is Superfluous, and it was by Inaccuracy only, that it was inserted in the Treaty with France. inserting the Word “North,” Seems to imply that there are United States in South America, which there are not.
(3) Under the royal Government, and, indeed under the temporary Form of Government instituted Since the Revolution, the Word “Bay” was annexed to that of “Massachusetts.” But by the new and permanent Form of Government, instituted by that People, they have dropped the Word “Bay” and preserved only that of “Massachusetts.”
(4) Under the royal Government, and, perhaps for some short time Since the Revolution, this State was called by the Name of “The Three Counties of New Castle, Kent, and Sussex, on Delaware.” But under the new and permanent Government instituted by that People they have preserved only the Name of “Delaware.”
(1) Agreed. a judicious and necessary Amendment.
(2) The Word “North” is no Part of the legal Title of the “United States of America.”
(3) A proper Correction, no doubt of the Translation into the Dutch Language.
(4) The Dutch Word “Burgeren” does not, perhaps, express precisely the Idea of the Word “Citizen” which Americans are fond of. But as the Intention is the Same, the Words “onderdaanen en Ingezeetenen” “Subjects and Inhabitants” are readily agreed to.
(5) A grammatical Correction, as it is Supposed, of the Translation.
(6) Another.
(7) Another.
(8) Agreed to add the Word “Verder” “Farther.”
(9) Agreed to the Word “Fundeeren” or “Gronden” as their High Mightinesses Shall judge most proper.
(10) A grammatical Correction.
(11) Another.
(12) Agreed. As their High Mightinesses, judge most proper.
(13) The Word “Noort,” is superfluous and improper.
(13) Dto.

(14) Agreed, as their High Mightinesses, judge most proper.
Art. 1.
(1) Agreed.
(2) Agreed.
(3) The Word “Noord” is a Redundance, and inadmissable.
(4) Agreed
(5) Agreed
(6) Agreed.
The Article proposed to be added, from the Treaty with Portugal 12. June 1641. &c cannot be admitted. All of it that is admissible, is already very clearly expressed, in the Second and third Articles of the Treaty as proposed, which are as much as is in the Treaty with France.
Art. 2. 3.
(1) Agreed
(2) aldaar. Agreed
(3) Agreed.
(4) The Same Thing.
(5) Ingezeetenen. Agreed
(6) Agreed.
(7) Agreed
(8) Aldaar. Agreed.
(9) Agreed.
(10) meest gefavoriseerde

(11.) The Necessity of this Addition is not perceived: but as it cannot do any Injury, it is agreed to, if insisted on, excepting the Word “Noord.”
Art. 4.
(1.) En Ingezeetenen. Agreed.
(2) Agreed.
(3) Agreed.
(4) Agreed.
The Clause, proposed to be added at the End of this Article is unnecessary because Such Provision is already made by Law in each of the States. But if it is never the less thought proper to insert it, another Analogous to it should be inserted, in favour of Americans in the Dominions of their High Mightinesses. In this Case however the Word “Colonies” cannot be admitted. The Word “Staaten” Should be used instead of it.
Art. 5.
(1) Agreed to all this Amendment, except the Word “Noord”
(2). Wederzydsche. Agreed.

(3) Agreed.
(4.) Agreed.
(5.) Agreed.
6. Agreed
7 Agreed
8. Agreed
9. Agreed.
Art. 6. may be omitted—the Article 5. being conceived and agreed to reciprocally.
Art. 7.
Agreed to Substitute the Article as quoted from a Treaty with Naples, in Place of Art. 6. in the Project.
Art 8.
Agreed to omit the Words underscored
Art. 9.
Agreed. 1. to the Word “publicq.”
2. Agreed to the Words “En Arresten.”
3. Agreed to the Word “Zullen.”
Art. 10.
(1.) Agreed.
The other Clause in this Article italicised, to be omitted, Seems to be of great Importance to the Americans, because that Dutch Subjects in America, will enjoy this Priviledge, probably, without the Article but American Subjects in Holland will not.
(2.) There are very forcible Objections to this addition. There is no doubt but American Vessells, their Officers and Crews, will be Subject to the Orders, for the Loading and Unloading, Storage, and Transportation of Effects and Merchandizes, from Vessells, to the Shore and from the Shore, on board Vessells, and from one Place to another, established by Law, for preventing Frauds &c: And the Government of this Country will have always the Power as well as the Right to inforce Obedience to these Laws and Orders. But it seems to be improper, that the public Faith of the Sovereign Should be pledged for the good and prudent Conduct, of its Subjects, at Such a Distance and when out of its reach, So as to subject it to the Reproach of Violation of Treaties in Consequence of Such Indiscretions, or Disobedience.
(3.) These Words of this Addition are liable to the Same Objection. to witt “But loading or Unloading at their Pleasure, they Shall be Subject to pay the Duties to which Cargoes, begun to be loaded or unloaded, are Subject.”
(4) Agreed.
(5) Agreed.
Article 11.
(1) Agreed.
(2.) Agreed.
(3) Agreed.

Art. 12
(1) Agreed.
(2) Generaal der Vereenigde Nederlanden. Agreed.
(3.) of aan Onderdaanen. Agreed.
(4) Agreed.
(5) Agreed.
(6) Agreed to Substitute the Art. 26 of the Treaty with France of 11 April 1713 in Place of the Paragraph italicised.
Article 13.
(1) Agreed
(2) Agreed.
(3) Agreed.
Article 14.
(1) Generaal der vereenigde Nederlanden. Agreed.
(2) Noord. improper and inadmissable.
(3) Officieren. Agreed.
(4.) Agreed.
(5) Agreed. Agreed also to admit the Article projected and numbered 14 beginning with the Words “Tot meerder verklaaring” and ending with the Words “en nulliteit der voorschreeve Commissien.”
Article 15.
(1) Agreed
(2) This is a matter of great Consideration and perhaps mutual Utility, but as Mr Adams has no particular Instructions" concerning it, and as it is not usually made a Part of a Treaty of Commerce he would choose to make it the Subject of a Seperate Convention, So that Congress might be at Liberty to ratify the Treaty of Commerce alone, or that and the Convention both as it Should judge proper.
Article 16.
(1) Zee. Agreed.
(2) Agreed. excepting the Words “Zonderform van Proces.”
Article 17. No Objection or Remark.
Article 18.
(1) Agreed, to adopt the Substitute, excepting the Word “North” in the Title of the united States.
Article 19.
1. Generaal der vereenigde Nederlanden. Agreed.
As to the Placaart of 3 Nov. 1756. It is, no doubt a wise Law: but it seems to be improper and dangerous, for the Sovreign, to Stipulate by Treaty that his Subjects Shall observe the Laws of another when they are in the Dominions of that other. That other has in such Case the Power to inforce his own Laws. It will be very proper however to transmit this Placaart to Con­gress, for them to publish it, for the Information and Government, of all Americans who may come here, and they must and ought to obey it at their Peril.
2. Noord. improper and inadmissable.
3. En Ingezeetenen. Agreed.
4. Noord. improper and inadmissable.
5. Ingezeetenen. Agreed.
6. Noord. improper and inadmissable.
7. Agreed. Their High Mightinesses are Supream Judges of their own Titles So are the United States of theirs.
8. of Ingezeetenen. Agreed.
9. Staaten. Agreed
10. Zullen. Agreed.
Article 20.
(1) Agreed excepting the Words “Volgens Art. 9.”
Article 21. No Objections or Remark
Articles 22 or 23.
Agreed to the Article proposed as a Substitute for these two, but the year 1778 Should not be mentioned, because by an agreement made in 1779, two Articles of the Treaty of 1778 were annulled; the 11. and 12 Articles; and the 17 and 22 Articles referred to, are numbered, after the omission of those two Articles, and as The Treaty now Stands between the United States and the Crown of France.
Article 24. Barbary Powers
As this Article, binds their High Mightinesses to no particular Expence, and to no particular Service, it is rather a general Expression of Benevolence, like the Same Article in the Treaty with France, than any Thing more. As Mediterranean Passes, must Sometime or other be had for American Vessells, the Countenance and good Will, or in other Words the good offices of their High Mightinesses, added to those of his most Christian Majesty, might Still, facilitate the Negotiation, whenever it may be begun.
Article 25. Contrabande
(1) Agreed.
(2.) Agreed.
(3) Agreed.
(4) Agreed.
(5) Agreed.
(6) Agreed
(7) Agreed to the Substitute for that which is effaced.

(9) van en. Agreed.
(10) waar voor &c. Agreed
Article 26.
(1) Ingezeetenen. Agreed.
(2) Agreed.
3. Wesen. Agreed.
4. Agreed.
5. Bescheiden. Agreed.
6. Agreed.
7. Agreed.
Article 27. This article may be omitted.
Article 28.
1. Zeebrief en verdere Beschieden. Agreed.
Article 29.
Agreed to insert the whole of this Article 29 with the Addition proposed beginning “Net dien verstande” and ending “behandeld en gestrast.”

Article 30.
This Article as amended, is agreed.
